UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6553



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COLUMBUS FERGUSON,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-92-268-P, CA-97-33-3-P)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Columbus Ferguson, Appellant Pro Se. Kenneth Davis Bell, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Columbus Ferguson appeals the district court’s order denying

his Fed. R. Civ. P. 60(b) motion.        We have reviewed the record and

the   district   court’s   opinion   and    find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss on

the reasoning of the district court. See United States v. Ferguson,

Nos. CR-92-268-P; CA-97-33-3-P (W.D.N.C. Mar. 16, 1999).             We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                     2